                                                                                                         0
0
                                                                                   FILED
                                                                                             COURT
                                                                       C LERK. U.S. DISTRICT

     1                                                                      !~
                                                                                   - ~r
                                                                                          ^^S
                                                                                          L~r ;v
                                                                            ~"'1PR

     2                                                                                      CALIFORNIA
                                                                     C ENTRAL DISTRICT OF       DEPUTY
     3                                                               BY _i

     4

     5

     6

     7

     8
                                    UNITED STATES DISTRICT COURT
     9
                                   CENTRAL DISTRICT OF CALIFORNIA
    10
          UNITED STATES OF AMERICA,              )             C~Z ~`~— .ST- ~f~.d
    11
                              Plaintiff,         )        ORDER [OF DETENTION] [SETTING
    12                                                    CONDITIONS OF RELEASE] AFTER HEARING
                        V•                       )              (18 U.S.C. § 3148(b):
    13     ~,~`~~ ~o~,~ ~~                       )          (Allegations of Violation of
           ~Zr~•                                 )         Pretrial Conditions of Release)
    14'
                              Defendant
    15

    16                                                A.

    17          On motion of the Government involving an alleged violation of

    18    conditions of pretrial release and warrant for arrest issued by [J
                                                                           M~~e
    19             ~.
          ~~ ~F-
    20                                                B.

    21          The court finds there is

    22    (1)

    23          (R)     ( )   Probable    cause      to    believe      that      the        defendant has
    24                        committed    a   Federal, State, or local crime                        while on
    25                        release; or

    26          (B)     (3~   Clear and    convincing evidence that the defendant has

    27                        violated any other condition of release; and

    28
 1   (2)

 2         (A)   ( )   Based on the factors set forth in 18 U.S.C. ~ 3142(g),

 3                     there is no condition or combination of conditions of

 4                     release that will assure that the person will not flee or

 5                     pose a danger to the safety or any other person or the

 6                     community; or

 7         (B)   ~     The    person is unlikely to abide             by any condition or

 8                     combination of conditions of release.

 9                            and/or, in the event of (1)(A)

10   (3)         ( )   There    is    probable       cause   to   believe   that,    while on
11                     release, the defendant committed a Federal, State, or

12                     local felony, and the presumption that no condition or

13                     combination of conditions will assure that the person

14                     will not pose a danger to the safety of any other person

15                     or the community has not been rebutted.

16                                               or

17   (4)         ( )   The court finds that there are conditions of release that

18                     will assure that the defendant will not flee or pose a

19                     danger    to   the   safety      of   any    other   person   or    the
20                     community, and that the defendant will abide by such

21                     conditions.      See separate order setting conditions.

22               ( )   It is further ordered that this order is stayed for 72

23                     hours in order to allow the Government to seek review

24                     from    the    [assigned       district     judge]   [criminal     duty
25                     district judge].

26                                            or

27

28

                                                 2
 1                                      C,

 2        (~"   IT IS ORDERED defendant be detained prior to trial.

 3                  DATED: ~ r y ~\~
                             1
 4
                                                    ~A~lL L. ~~5~,'~~n~
 5                                      U.S. MAGISTRATE/D3

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   [11/04]

28
